               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE REMICADE ANTITRUST                 CIVIL ACTION
LITIGATION
                                                                  FILED
This document relates to:
                                                                  DEC O7 2018
                                                                KATE BARKMAN. Clerk
Indirect Purchaser Actions              No. 17-cv-04326       By_     ___Dep. Clerk
{consolidated)

Direct Purchaser Actions                No. 18-cv-00303


                                   ORDER
                          -JK
     AND NOW, this   L{         day of December, 2018, upon

consideration of Defendants' Motion to Dismiss {Doc. No. 67-1),

Indirect and Direct Purchaser Plaintiffs' Joint Opposition

thereto {Doc. No. 73), and Defendants' Reply in Support thereof

(Doc. No. 75), it is hereby ORDERED that Indirect Purchaser

Plaintiffs' sham litigation and Walker Process claims {Count VI,

Doc. No. 53), and their claims under the consumer protection

statutes of Rhode Island and New York {Count VII, Doc. No. 53)

are DISMISSED.   For all other claims, J&J's Motion to Dismiss is

DENIED.


                                           BY THE COURT:
